DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 1/7/21.  Claims 1, 5, 10, and 14 were amended; claims 2-4, 6-9, 11-13, and 15-18 were cancelled.  Claims 1, 5, 10, and 14 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see page 5 of Remarks, filed 1/7/21, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
4.	Applicant’s arguments, see pages 5-6 of Remarks, filed 1/7/21, with respect to the rejections of claims 1, 5, 10, and 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1, 5, 10, and 14 under 35 U.S.C. 112(b) have been withdrawn. 
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

David Tingey on Wednesday, January 13, 2021.

The application has been amended as follows: 

	Regarding claim 10,
	Amend lines 7-8 to instead recite “…configured to cover a side opening and a top opening of the steam heating[[;]] chamber;”

Allowable Subject Matter
6.	Claims 1, 5, 10, and 14 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 5,
Specifically, newly amended independent claim 1 recites:
	“A steam generating device for a washing machine, comprising: a heating control unit, a heating pipe connected to the heating control unit, a level gauge arranged in a steam heating chamber for preventing dry-fire of the heating pipe, the steam heating chamber being arranged around the heating pipe, and a cover plate component for facilitating escaping of steam and supplementation of cold water and configured to cover a side opening and a top opening of the steam heating chamber; 
wherein, the heating control unit is connected with the level gauge and the heating pipe respectively, 
wherein the level gauge is configured to transmit a liquid level value measured in real time to the heating control unit, 

wherein the heating pipe is arranged on a bottom of a rear outer drum of the washing machine, the steam heating chamber is formed partially on an inner surface of the rear outer drum, formed by part of the inner surface of the rear outer drum recessing outwards, and kept sealed except the top opening and the side opening; 
wherein slots are formed respectively at top portions of two side walls of the steam heating chamber, 
wherein the cover plate component is inserted on a top portion of the steam heating chamber through the slots and the steam heating chamber is kept in a closed state;  
wherein the cover plate component comprises a side plate and a top plate, which are connected to each other; 
wherein the side plate and the top plate are respectively fitted with the side opening and the top opening of the steam heating chamber; 
wherein when the cover plate component is inserted into the top portion of the steam heating chamber, the top plate is arranged on the inner surface of the rear outer drum; and 
wherein the top plate is further provided with a plurality of steam discharging ports for discharging heated steam, and the side plate is further provided with a plurality of water flow exchange ports for introducing an external water flow into the steam heating chamber via negative pressure.” [emphasis added].
The closest prior art reference, Oh (US Pub. 2014/0208522), discloses a steam generating device for a washing machine, comprising: a heating control unit (7a), a heating pipe (i.e. heater 50) connected to the heating control unit [Fig. 2-4; ¶0041, ¶0050], a level gauge (70) arranged in a steam heating chamber for preventing dry-fire of the heating pipe [Fig. 4; ¶0053], the steam heating chamber (i.e. groove 52) being arranged around the heating pipe, and a cover plate component (i.e. cover 60) for facilitating escaping of steam and arranged above the steam heating chamber [see Fig. 2-3; ¶0034-¶0042, ¶0056]; 
wherein, the heating control unit (7a) is connected with the level gauge (70) and the heating pipe (50) respectively [Fig. 4; ¶0053], 
wherein the level gauge (70) is configured to transmit a liquid level value measured in real time to the heating control unit (7a) [Fig. 4; ¶0053], 
wherein the heating control unit is configured to: when the liquid level value is lower than a preset safety value (i.e. water level B), stop heating to prevent dry-fire of the heating pipe, and when the liquid level value is greater than the preset safety value, control the heating pipe to continue to operate [¶0081-¶0082], 
wherein the heating pipe (50) is arranged on a bottom of a rear outer drum (4) of the washing machine, the steam heating chamber is formed partially on an inner surface of the rear outer drum, formed by part of the inner surface of the rear outer drum recessing outwards, and kept sealed except a top opening (i.e. at cover 60) [see Fig. 2; [¶0035, ¶0038]; 

wherein the cover plate component (60) is inserted on a top portion of the steam heating chamber through the slots and the steam heating chamber is kept in a closed state [see Fig. 2-3; ¶0038-¶0040];  
wherein the cover plate component (60) comprises a top plate, wherein the top plate is fitted with the top opening of the steam heating chamber (52); 
wherein when the cover plate component is inserted into the top portion of the steam heating chamber, the top plate is arranged on the inner surface of the rear outer drum [see Fig. 2-3; ¶0038-¶0040]; and 
wherein the top plate is further provided with a plurality of steam discharging ports (62) for discharging heated steam [see Fig. 3; ¶0042]. 
	However, Oh does not teach or suggest that the cover plate component further comprises a side plate connected to the top plate, wherein the side plate is fitted with a side opening of the steam heating chamber, and wherein the side plate is further provided with a plurality of water flow exchange ports for introducing an external water flow into the steam heating chamber via negative pressure.  No available prior art was able to remedy said deficiencies of Oh.  Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of the specifically configured cover plate component comprising a side plate and a top plate respectively fitted with a side opening and a top opening of the steam heating chamber, wherein the side plate is further provided with a plurality of water flow exchange ports for introducing an external water flow into the steam heating chamber via negative pressure.  For at least the above reasons, independent claim 1 (and therefore dependent claim 5) are in condition for allowance.
	Regarding claims 10 and 14,
	As previously noted by Applicant in page 16 of prior Remarks filed 7/27/20, independent claim 10 recites a washing machine comprising a steam generating device as similarly defined by independent claim 1.  For at least the same reasons as independent claim 1 explained above, independent claim 10 (and therefore dependent claim 14) are in condition for allowance.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711